DENY and Opinion Filed August 3, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00155-CV

                   IN RE JAY SANDON COOPER, Relator

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                           Trial Court Cause No.

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Smith
                           Opinion by Justice Molberg
      Relator, Jay Sandon Cooper, is a vexatious litigant subject to a prefiling order

that requires him to obtain permission from the local administrative judge (LAJ)

prior to filing any new litigation. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101.

Under section 11.102 of the vexatious litigant statute, an LAJ may determine

whether to grant permission with or without a hearing. See id. § 11.102(c). In this

mandamus proceeding, authorized under section 11.102(f), Cooper complains of the

local administrative district judge (LADJ)’s order denying, without hearing, his

request for permission to file suit against the Bank of New York Mellon, Ocwen

Loan Servicing, and several others for allegedly filing a fraudulent lien or “claim
against [his] property.” See id. § 11.102(f). Cooper maintains an LAJ may only

grant, not deny, permission to file without a hearing.

      To succeed on mandamus, a vexatious litigant complaining of the LAJ’s order

denying permission to file must demonstrate the LAJ clearly abused her discretion.

See Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig. proceeding); In re

Cooper, 05-19-00549-CV, 2019 WL 2211085, at *1 (Tex. App.—Dallas May 22,

2019, orig. proceeding) (mem. op.). We conclude Cooper has failed to demonstrate

the LADJ here did so. See CIV. PRAC. & REM. CODE § 11.102(c); In re Cooper, 2019

WL 2211085, at *1. Accordingly, we deny his mandamus petition. See TEX. R.

APP. P. 52.8(a).




                                           /Ken Molberg/
                                           KEN MOLBERG
                                           JUSTICE

210155F.P05




                                         –2–